department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend state dear contact person identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are a non-profit corporation organized under the laws of state you filed a form_1023 application seeking exemption under sec_501 of the code you additionally requested public charity status under either sec_170 or sec_509 you are a membership_organization individuals are required to pay a fee to join and must be at least years old your services are generally available only to your members however non- members were permitted to join a trip to governed by a self-selecting executive committee of eleven persons that you organized described below you are according to your articles of incorporation your purpose is charitable work in the united_states of america to raise funds to provide educational scholarships family health and welfare assistance to enable students to a chieve a college or university education and to raise and provide funds to assist in the construction of housing for said students at the college or university including any purpose permitted to be exempt from taxation under sec_501 or sec_501 of the united_states internal_revenue_code in contrast your constitution which sets forth your purposes the requirements for membership in your organization and the leadership structure of your organization states that your objectives are to help increase the awareness of the principles of human beings t o achieve the unity of all seniors t o provide a platform where from to project the voice of seniors benefit tlo promote the feeling of amity and brotherhood among seniors and to promote inter-faith understanding t o help fulfill social cultural and educational needs of the seniors community and to organize fund raising for seniors activities t lo help establish communications between scholars of seniors philosophy and members of the association and t o celebrate most of the indian as well as american festivals and holidays as the case may be your description of your past present and future activities states that you celebrate all important indian as well as american festivals helped your senior members to avail the benefit of federal programs such as medicare social_security ssi medical prescription drug etc and the state program s such as medicaid food stamps low_income_housing facilities and other_benefits arranged a bus trip for senior members to visit area with a reasonable charge on the basis of no profit no loss arranged an out of country trip to in which senior members participated and are in final stage to start an educational class for seniors who desire to be american citizens although you stated that you inform members about federal programs and may begin a class on how to become an american citizen you have provided no details about these activities the activities you have described primarily involve holding monthly meetings where you discuss and plan your upcoming celebrations and trips described below celebrate the birthdays of members occurring during that month and hold dinners you stated that d uring the year you have celebrate d all important indian as well as american festivals such as mother's day father's day independence day christmas dipavali indian festival ras and garba navratri annakut and parades participation you plan to continue celebrating such holidays in the future you also organize travel tours for your members to various locations including and you provide these trips at cost the itineraries consist of standard sightseeing attractions in various countries such as buckingham palace the coliseum the eiffel tower and the louvre museum you also maintain a regular newsletter to your members which primarily discusses plans for the holiday celebrations and arrangements for the travel tours you have established committees to ensure the smooth running of the association pursuant to article vi of your constitution the committees mentioned in your constitution are a picnic committee a tour committee an entertainment committee and a kitchen committee for the tax_year ending date you allocated percent of your expenses to kitchen supplies postage and printing percent to food rental of a party hall and rental of a music system percent to stationery supplies and percent to expenses associated with the tours you expect to make similar expenditures in subsequent tax years in your application you indicated that your revenues are from donations from your members but in your monthly newsletters you also mention raising significant amounts of revenue from sales of event tickets light food and soft drink and tea tickets law sec_501 of the internal_revenue_code the code exempts from federal_income_tax a corporation organized and operated exclusively for charitable educational and other purposes _ provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for exemption from federal income taxes for social clubs sec_1_501_c_3_-1 of the income_tax regulations regulations states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for purposes specified in the regulations if an organization fails to meet either test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more c exempt purposes only if its creating document limits the purposes of such organization to one or more exempt purposes and does not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_69_573 1969_2_cb_125 holds that a college fraternity that maintains a chapter house for active student members is exempt from federal taxation under sec_501 of the code rather than sec_501 therefore contributions to the fraternity are not deductible under sec_170 although the typical college fraternity does in some degree contribute to the cultural and educational growth of its members during their students’ years that is not its primary purpose such an organization is primarily a social_club in that its major functions are to provide a meeting place for its members living quarters and the headquarters for their entertainment revrul_69_573 citing 307_f2d_357 5th cir see also davidson v commissioner 60_f2d_50 2d cir revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_73_439 1973_2_cb_176 held as non-exempt a discussion group that held closed meetings at which personally oriented speeches were given followed by the serving of food and other refreshments each meeting was conducted as to encourage personal contact and fellowship among members the topic discussed by the faculty guest speakers did not necessarily reflect their particular areas of academic expertise it was concluded that there was no evidence that the topics discussed fell within any particular field of inquiry nor did the discussions communicate any organized body of knowledge or information that would develop or improve the individual capabilities of the participants to a significant extent or result in any public benefit the meetings were more akin to the socializing that takes place at meetings of fraternal and professional clubs revrul_77_366 c b provides that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 the organization accomplished both charitable and non-charitable purposes through its cruises revrul_77_430 1977_2_cb_194 provides exemption under sec_501 of the code to an organization that was formed to conduct weekend religious retreats that were open to the public the retreats were conducted at a rural lakeshore site that offered recreational opportunities for attendees the service rules that the use of facilities for recreational purposes was incidental to the organization’s religious purpose revproc_2010_9 r b provides that exempt status may be granted in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement 326_us_279 held that the presence of a single nonexempt purpose because it was substantial in nature precluded tax exemption under sec_501 of the code in 307_f2d_357 5th cir the court_of_appeals held that a gift to a fund to acquire and maintain a chapter house for a fraternity did not qualify for exemption as a charitable and educational_organization within the meaning of sec_501 of the code the court reasoned that while this activity furthered educational_purposes it also furthered social purposes thus the organization did not operate exclusively for sec_501 purposes and did not qualify for exemption under sec_501 in st louis science fiction limited v commissioner 49_tcm_1126 the tax_court held that a science fiction society failed to qualify for tax-exempt status under sec_501 of the code although many of the organization's functions at its annual conventions the organization's principal activity were educational its overall agenda was not exclusively educational a substantial portion of convention affairs were social and recreational in nature 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court found that the actual purposes displayed in the administrative record supported the conclusion of the irs findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant if the petitioner had evidence that contradicted these rationale your organization is not organized and operated exclusively for charitable religious scientific or other specified exempt purposes as required by sec_501 of the code and sec_1_501_c_3_-1 of the regulations your organization’s activities namely celebrating holidays and organizing travel do not accomplish an exempt_purpose instead they further non-exempt social and entertainment purposes organizational_test an organization will not be considered exclusively organized for exempt purposes if its articles of incorporation allow the organization to be operated for purposes broader than those specified in sec_501 sec_1_501_c_3_-1 of the regulations your articles of incorporation state that your purpose includes any purpose permitted to be exempt from taxation under sec_501 c or d of the united_states internal_revenue_code as now or hereafter amended this language permits your organization to conduct activities that are not permissible for c organizations but may be permissible for organizations_exempt_from_taxation under subsections of c other than c therefore you are not organized exclusively for exempt purposes within the meaning of sec_501 of the code operational_test organizations exempt under sec_501 must be exclusively operated for specific purposes including charitable religious and educational_purposes in addition sec_1_501_c_3_-1 of the regulations states that in order for an organization to be regarded as operated exclusively for exempt purposes it must engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code as the court held in better business bureau v united_states supra the presence of a single non-exempt purpose that is substantial in nature will destroy exemption under sec_501 recreational activities your articles of incorporation state that you are organized to raise funds to provide educational scholarships family health and welfare assistance to enable students to a chieve a college or university education and to raise and provide funds to assist in the construction of housing for said students at the college or university however none of your operations further these purposes instead you operate as a members-only organization that organizes social activities for your members your members are senior citizens and there is no indication that they are using any of your resources in order to obtain a university education moreover none of your expenditures are for scholarships your constitution states that your objectives are to provide various benefits to senior citizens those benefits are among other things to help fulfill social cultural and educational needs of the seniors community well as american festivals and holidays and t o celebrate most of the indian as congress distinguished social clubs from charitable organizations social clubs that meet certain requirements may qualify for recognition under sec_501 of the code compare sec_501 supra with sec_501 supra according to revrul_69_573 supra a club that exists to provide recreational and social activities to its members does not qualify for exemption from federal taxation under sec_501 of the code similarly revrul_73_439 provides that an organization that organizes discussion groups and personally oriented speeches followed by the serving of food and other refreshments is operated for social purposes and is not exempt under sec_501 of the code your activities are similar to the organizations described in these revenue rulings you organize gatherings of your members around various holidays and your expenditures are directed toward kitchen expenses party hall rentals food costs tour expenses and stationery the social nature of your operations is reflected in the committees you established to ensure the smooth running of the association ’ including the picnic committee the tour committee the kitchen committee and the entertainment committee this indicates a focus on social gatherings and the celebration of various holidays none of these operations are consistent with those of a 501_c_3_organization rather they indicate that you are primarily engaged in social and recreational activities based on your description of your activities you are similar to the organization described in phinney v dougherty supra in which the court found that the organization substantially furthered social purposes and therefore did not qualify for exemption under sec_501 of the code in addition you are like the organization described in st louis science fiction limited v commissioner supra because your overall agenda is not exclusively charitable and in fact all of your activities are social and recreational in nature therefore your activities do not exclusively further any of the religious charitable educational or other exempt purposes set forth in sec_501 of the code travel your organization conducts travel activities including arranging tours for your members a cruise travel operator with extensive social and recreational programs did not qualify for exemption under sec_501 because such programs serve substantial independent purposes of a noncharitable nature even though religious and educational activities were available for four hours per day during the cruises the rest of the time was spent on dining socializing and sightseeing the existence of the substantial noncharitable activities specifically the activities offered on a usual cruise vacation precluded exemption revrul_77_366 supra the organization described in revrul_77_430 supra operated a religious retreat center the organization allowed participants to use the center's recreational facilities during their limited amount of free time the bulk of participants’ time was devoted to scheduled religious and spiritual activities and therefore this organization qualified for exemption under sec_501 and other locations your you arrange group trips for your members to trip itineraries consist of stops at major tourist attractions such as louvre museum and the coliseum while the trip to was organized for the purpose of visiting temples you did not indicate that this was for religious purposes rather it appears to be similar to your other sightseeing trips these trips do not contain any dedicated educational components or other elements that further sec_501 purposes rather these trips are organized solely for the social and recreational benefit of your members like the organization described in revrul_77_366 supra you devote a substantial amount of time energy and resources to social and recreational activities in contrast to the organization described in revrul_77_430 supra the recreational activities that take place on these trips are not incidental to the primary purpose of the travel the fact that you operate these trips on a no profit no loss at cost_basis does not establish that they are in furtherance of one of the specific purposes set out in sec_501 see eg revrul_72_369 supra the therefore your social and recreational activities serve substantial non-charitable purposes and do not further any of the exempt purposes set forth in sec_501 of the code other activities exempt status may be granted in advance of an organization's operations but its activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements for exemption see revproc_2010_9 supra if there are gaps in the descriptions of an applicant's activities those will be construed against the applicant see new dynamics supra you stated that you intend to provide assistance to members in applying for aid programs such as medicare food stamps and low-income_housing in addition you stated that you are planning to begin holding classes in order to explain to your members the process for applying for u s citizenship while it is possible that these activities would further an exempt_purpose you have not conducted them in the past and have provided no details on how or when you intend to conduct them in the future therefore these activities do not establish that you will be operated exclusively for exempt purposes in addition the recreational and travel activities you conduct are a substantial part of your activities and account for all of your current and planned expenditures therefore they would bar exemption even if you did conduct other educational or charitable activities conclusion based on the information you provided in your application we conclude that you are not organized or operated exclusively for sec_501 exempt purposes because your articles of incorporation do not limit you to furthering such purposes and your operations consist of non- exempt social and recreational activities accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code based on the information you provided you may qualify for exemption as a social_club under sec_501 of the code if you wish to be considered for exemption as a social_club submit page and schedule d of the form_1024 application to the address below you do not need to pay another user_fee you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
